 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   FRANK FERNANDO MADRID,              )                   Case No. 2:19-CV-01421-KJN
                                         )
11         Plaintiff                     )                   STIPULATION AND
                                         )                   ORDER FOR EXTENSION OF TIME
12
     v.                                  )                   TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to February 24, 2020, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's second request for an extension. It is requested due to
21
     the fact that Plaintiff’s counsel has a significant backlog in her workload and has not been able to
22
     give the evidence in this case appropriate attention.
23

24

25

26

27

28

     Madrid v. Saul                      Stipulation and Order        E.D. Cal. 2:19-cv-01421-KJN
 1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                  Respectfully submitted,

 7

 8   Date: January 23, 2020                       JACQUELINE A. FORSLUND
 9
                                                  Attorney at Law

10
                                                  /s/Jacqueline A. Forslund
11                                                JACQUELINE A. FORSLUND
12
                                                  Attorney for Plaintiff
13

14
     Date: January 23, 2020                       MCGREGOR W. SCOTT
15
                                                  United States Attorney
16                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
                                                  /s/Carolyn Chen
19                                                CAROLYN CHEN
                                                  Special Assistant United States Attorney
20                                                *By email authorization
21
                                                  Attorney for Defendant
22

23                                                  ORDER
24
     APPROVED AND SO ORDERED
25
     Dated: January 27, 2020
26

27

28   madr.1421

     Madrid v. Saul                     Stipulation and Order        E.D. Cal. 2:19-cv-01421-KJN
